Exhibit 12 TELEPHONE AND DATA SYSTEMS, INC RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Three Months Ended March 31, (Dollars in thousands) EARNINGS: Income before income taxes $ 94,978 $ 84,456 Add (deduct): Equity in earnings of unconsolidated entities (23,389 ) (19,388 ) Distributions from unconsolidated entities 2,938 8,439 Amortization of capitalized interest 389 266 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (6,034 ) (4,988 ) 68,882 68,785 Add fixed charges: Consolidated interest expenses (1) 24,464 26,509 Inerest portion (1/3) of consolidated rent expenses 13,797 12,817 $ 107,143 $ 108,111 FIXED CHARGES Consolidated interest expense (1) $ 24,464 $ 26,509 Capitalized interest 3,198 1,927 Interest portion (1/3) of consolidated rent expense 13,797 12,817 $ 41,459 $ 41,253 RATIO OF EARNINGS TO FIXED CHARGES 2.58 2.62 Tax-effected preferred dividends $ 17 $ 19 Fixed charges 41,459 41,253 Fixed charges and preferred dividends $ 41,476 $ 41,272 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 2.58 2.62 Interest expense on income tax contingencies is not included in fixed charges.
